Citation Nr: 0011402	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This case has returned to the Board of Veterans' Appeals 
(Board) from a remand dated in September 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  

This appeal originates from a decision dated in April 1992 in 
which the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO) determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a psychiatric 
disorder.  In February 1996, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for a psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in June 
1997, the Court granted the Appellee's Motion for Remand, and 
the February 1996 Board decision was vacated.  

In August 1998, after receipt of the requested translations, 
the Board again concluded that new and material evidence had 
not been submitted and denied the veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder.  The veteran appealed to the Court and 
by Order dated in March 1999, the Court granted the 
Appellee's Motion to Remand and Stay Proceedings.  Pursuant 
to this Order, the Board was directed to readjudicate the 
veteran's claim pursuant to the Court's holding in Hodge v. 
West 155 F3rd 1356 (Fed. Cir. 1998).




FINDINGS OF FACT

1. In November 1988, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for an acquired 
psychiatric disorder is either duplicative of evidence 
previously considered or immaterial to the relationship 
between the psychiatric disorder and the veteran's period 
of active duty.



CONCLUSION OF LAW

The November 1988 Board decision denying the appellant's 
claim to service connection for an acquired psychiatric 
disorder is final; evidence submitted since that decision 
does not constitute new and material evidence which allows 
the Board to reopen and review the appellant's claim.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen his claim for entitlement to 
service connection for an acquired psychiatric disorder which 
was denied by the Board in November 1988.  The evidence which 
was of record when the Board considered the veteran's claim 
consisted of the following:  The service medical records; a 
June 1970 VA Form 21-526, Application for Compensation or 
Pension submitted by the veteran; statements of Engracia 
Truyol De Rios, M.D dated in May and October 1970; VA 
psychiatric examination report dated in September 1970; a 
June 1971 statement of Manuel E. Creales Balbuena, M.D.; an 
August 1971 Certificate of Attending Physician; a VA 
examination report dated in September 1971; a VA psychiatric 
examination report dated in January 1972; a September 1973 VA 
examination for housebound status or need for regular aid and 
attendance; lay statements dated in June 1974; pharmacy 
receipts dated in February 1975; an undated statement of 
Reynaldo A. Geerken, M.D., received in November 1975; an 
August 1976 VA examination for housebound status or need for 
regular aid and attendance; A VA psychiatric examination 
reported dated in August 1976; correspondence of the Puerto 
Rico police department regarding the veteran's employment 
dated in January 1966 and November 1967; a statement of Juan 
Font, M.D., dated in December 1977; a June 1980 psychiatric 
evaluation conducted by Ramon Parrilla Barreras, M.D.; A July 
1981 psychiatric report submitted by Antonio de Thomas, Jr., 
M.D.; a February 1982 statement of Rafael L. Quinquilla, 
M.D.; VA hospital records dated in August and December 1955; 
a November 1982 psychiatric evaluation submitted by Julio E. 
Frank, M.D.; a lay statement dated in March 1984; pharmacy 
receipts dated in February 1985 and February and March 1986; 
statements of Rafael M. Baez, M.D., dated in January 1976, 
June 1976, May 1977, November 1979; and numerous statements 
submitted by the veteran, his wife and his representative 
dated from October 1970 to April 1984.

In November 1988, the Board denied service connection for a 
psychiatric disorder on the basis of the evidence of record 
as summarized above, which showed that a chronic psychiatric 
disorder was not present during military service and that 
schizophrenia was not manifested until many years after 
service.  The Board found that service medical records showed 
no complaints or findings pertinent to a psychiatric 
disorder.  The Board concluded that the earliest clinical 
manifestations of a psychiatric disorder were recorded in 
1970, many years after the veteran's separation from active 
duty in 1955.  The Board indicated that the evidence of 
record had been considered, including the lay and medical 
statements and the veteran was notified of the Board's 
decision by letter dated that same month.

In 1992, the veteran submitted a petition to reopen his claim 
for service connection for an acquired psychiatric disorder.  
In April 1992, the RO denied the veteran's claim and he 
appealed to the Board.  The case was remanded by the Board 
for additional development in 1993.  The development was 
completed and the case was returned to the Board in 1995.

In February 1996, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in June 
1997, the Court granted the Appellee's Motion for Remand, 
which was not opposed by the veteran, and the Board decision 
was vacated.  The case was returned to the Board to obtain 
translation of various documents which were in Spanish to 
English and were deemed to be potentially relevant to the 
appeal.

The documents which were Court identified for translation in 
their June 1997 Order and were noted to be of record at the 
time of the November 1988 decision are as follows:  Exhibit 
1:  A May 1970 statement of Engracia Truyol De Rios, M.D., 
which indicated that the veteran had a severe nervous 
disorder, which the veteran traced to the time he was serving 
in the army.  Dr. Rios noted that the veteran needed 
psychiatric treatment urgently.  Exhibit 2:  An October 1970 
statement of Engracia Truyol De Rios, M.D., which indicated 
that the veteran was seen at the Administration in September, 
a psychiatric evaluation was done in a single visit and it 
was determined that he was not eligible.  Exhibit 3:  An 
undated statement of Reynaldo A. Geerken, M.D, received in 
November 1975, which noted that the veteran starting 
receiving treatment from the clinics of the Mental Health 
Program in Ponce on February 3, 1971 and the diagnostic 
impression was paranoid schizophrenia/catatonia.  Exhibit 4:  
A June 2, 1976 statement of Rafael M. Baez, M.D., which 
indicated that the veteran had been receiving psychiatric 
treatment in that office since April 1975 and that the 
veteran reported his problems began about 1955 while in the 
army.  The diagnosis was listed as schizophrenia reaction, 
chronic, undifferentiated 295.90 with evidence of paranoid 
disturbances.  Dr. Baez noted that the veteran felt 
persecuted, probably as a result of the time he was in Korea, 
that he had to be on guard constantly for his life and that 
he did not have the complete ability to care for himself.  
Exhibit 5:  A May 6, 1977 statement of Dr. Baez which 
indicated that the veteran had been a patient since April 4, 
1975.  Dr. Baez indicated that the veteran reported 
nightmares regarding a battlefield camp and that his wife 
reported that when he came home from the army on leave, the 
veteran reported problems with comrades and that he did not 
want to return to his base.  The veteran's wife also reported 
a marked change in the veteran after discharge.  The 
diagnosis was schizophrenic reaction of the paranoid type and 
Dr. Baez opined that the veteran was suffering from a severe 
psychosis which was the result of his service in the army.  
Exhibit 6:  A December 1977 evaluation report from Juan Font, 
M.D. which noted that the reason for the evaluation was to 
request that his illness be connected with his military 
service.  It was noted that the veteran's wife was present at 
the evaluation and gave most of the information.  She 
reported that she first took him to the psychiatric hospital 
in Ponce in 1964.  The diagnosis was severe schizophrenia, 
paranoid type.  Dr. Font commented that it was evident that 
the veteran was completely well before entering the army, 
that because his ego was slight and fragile, he could not 
adapt to the army.  Dr. Font indicated that the veteran did 
not tolerate the stress of military life.  It was indicated 
that his mental health was deteriorating slowly until 
becoming an actual psychosis.

The Board also obtained English translations of additional 
documents, as permitted by the Court's order for further 
development.  The translations have been associated with the 
claims folder.  Those documents were of record at the time of 
the Board's November 1988 decision and are as follows:  A 
statement dated in October 1993 from the Family Health 
Center; statements of the veteran's wife dated in July 1971, 
December 1974, June 1976, June 1977, April 1978, February 
1979, July 1979, November 1979 and August 1981; letters of 
the Puerto Rico Police dated in January 1966 and November 
1967; statements of Dr. Rafael M. Baez, dated in May 1977 and 
June 1976; statements of veteran's representative dated in 
September 1974, September 1975, February 1976, May 1976, 
December 1976, and February 1974; statement of Dr. Font, 
dated in December 1977, notice of disagreement, dated in 
January 1980; sworn declarations of the veteran dated in 
April 1972, of [redacted] dated in June 1974, of  
[redacted] dated in June 1974, and of [redacted] dated in June 
1974; reverse side of RO letter dated in January 1975; 
statements of Engracia Truyol De Rios, M.D., dated in May and 
October 1970; a doctor's statement dated in October 1970; 
Certificate of Attending Physician, dated in August 1971; 
veteran's statements, dated in February 1957, October 1970 
and June 1971; San Luis Pharmacy statement of account; RO 
letter dated in January 1977 with written statement of the 
veteran's wife; statement of Reynaldo A. Geerkien, M.D.; RO 
letter dated in January 1977; letter from Department of 
Health, dated in June 1971.

With regard to the translated documents, the record reflects 
that each of the documents were of record at the time of the 
November 1988 Board decision and, thus, were previously 
considered by the Board.  Those documents were initially 
submitted in the Spanish language.  Both the veteran and his 
wife are Spanish speakers, which is evidenced by the fact 
that each has previously submitted statements in Spanish.  
The Spanish language is indigenous to the geographical area 
where the Puerto Rico RO is located and the file reflects 
that letters sent to the veteran from the RO were written in 
Spanish as well.  The Board concludes that both the veteran 
and the RO were aware of the true content of the documents at 
the time they were submitted.  Accordingly, the Board 
believes that no additional notice to the veteran regarding 
the content of these documents is required.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993)

Analysis

The November 1988 decision of the Board is final.  In order 
to reopen his claim, the veteran must present or secure new 
and material evidence with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc). 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286 (holding that "new" 
evidence was not relevant to and probative of a nexus between 
the claimed psychiatric disorder and an in-service injury or 
disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence 
and the inquiry ended, notwithstanding "old" evidence in 
the record pertaining to a nexus between the veteran's 
psychiatric disorder and his military service).

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Where the veteran served 90 days or more during a 
period of war or after December 31, 1946 and psychosis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  With chronic disease shown as such in 
service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§3.303(b).  Medical evidence is required where lay 
observation is not competent to establish such chronicity or 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence submitted since the Board's November 1988 
decision includes statements submitted by the veteran's wife 
dated in November 1989, March 1992, March 1995 and July 1995; 
the June 1991 claim to reopen the previously denied claim for 
service connection for a psychiatric disorder, submitted by 
the veteran's wife; a statement from Dr. Baez, dated in 
February 1987 and received in March 1992; a statement from 
Dr. Baez dated in August 1986 and received in May 1992; a 
report of VA examination dated in June 1992; a statement from 
Americo Oms, M.D., Hospital De Siquiatria De, dated in 
October 1993; a statement submitted from the Family Health 
Center, F.H.C. Cayey, dated in October 1993; an April 1995 
statement from Ramon Parrilla, M.D.; an April 1995 statement 
from the Mental Health Community Center; private outpatient 
records dated from February 1970 to August 1990, received in 
July 1995; a statement from Raul A. Pomales, dated in May 
1986 and received in July 1995 and duplicate records received 
in March 1992, March 1995, July 1995.

In March 1992, March 1995 and July 1995, reports were 
submitted which were of record at the time of the November 
1988 decision.  These duplicate records are not new as they 
were previously considered by the Board in the November 1988 
decision.

The statements submitted by the veteran's wife, on behalf of 
the appellant, are not new as they contain the same arguments 
and contentions that were considered by the Board in the 
November 1988 decision.  In the November 1989 statement, it 
is argued that the veteran had presented lay testimony that 
he was well prior to service and returned after discharge 
acting strangely.  It was argued that the Board did not give 
credit to that evidence.  It was also asserted that the 
current psychosis began within the first year after discharge 
from service.  However, those contentions were made by the 
appellant's wife and representative in statements which were 
considered by the Board in the previous decision.  The Board 
also considered the lay statements which asserted that the 
veteran's behavior had changed after he returned from 
service.  Therefore these statements are cumulative of 
evidence previously considered by the Board.  Furthermore, 
these statements cannot create the medical link necessary 
between the veteran's service and his current condition.  
Although, under Justus v. Principi, 3 Vet.App. 510, 513 
(1992), the credibility of the statements must be presumed, 
neither the veteran, his wife nor his representative has the 
necessary expertise to form a medical conclusion as to the 
etiology of his current psychiatric disorder.  As noted 
above, the veteran must point to a medical basis other than 
an unsubstantiated opinion to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet.App. 211, 
214 (1993).

The claim submitted in June 1991 by the veteran's spouse does 
not contain any new evidence or contention and is therefore 
not new.  The March 1992 and the July 1995 statements note 
that additional evidence is being submitted but do not 
contain any additional evidence which has not been previously 
considered.  The March 1992 statement notes that the veteran 
was treated by Dr. Quinquilla as shown by the Medical 
Certificate dated in February 1982 and that the veteran does 
not have any records of that treatment.  The medical 
certificate was considered by the Board in the November 1988 
decision and as such this statement is not new.

The November 1987 statement of Dr. Baez noted that the 
veteran was treated psychiatrically since April 1975 and had 
complaints of intermittent abdominal pain and diarrhea.  The 
August 1986 statement from Dr. Baez again noted that the 
veteran had received therapy since April 1975 and indicated 
that emotional problems began in 1955 after discharge from 
the Army.  Dr. Baez indicated that the veteran's wife 
reported a marked changed in the veteran's personality after 
return from service.  The diagnosis was schizophrenic 
disorder, paranoid type.  These statements are not new 
because they contain information that was included in 
statements considered in the November 1988 decision by the 
Board.  The statements submitted by Dr. Baez prior to the 
November 1988 Board decision indicated that he had treated 
the veteran since 1974 and contained diagnoses of 
schizophrenia.  The May 1977 statement noted that the 
veteran's wife had reported a change in the veteran's 
behavior after discharge and concluded that the veteran was 
suffering from a severe psychosis which the result of his 
service in the army.  This evidence was considered by the 
Board and therefore the additional statements submitted by 
Dr. Baez are deemed to be cumulative in nature and as such 
insufficient to serve as the basis to reopen the veteran's 
claim.

On VA examination in June 1992, it was noted that the veteran 
allegedly began suffering from a neuropsychiatric condition 
during his active military service, even though there was no 
medical evidence of any neuropsychiatric disorder during or 
immediately after military service.  The examiner noted that 
the diagnosis that appeared to have been made during the time 
after discharge was of anxiety.  It was further noted that 
the first time he was examined for compensation and pension 
purposes was in 1970 and the diagnosis was schizophrenic, 
latent type.  Upon completion of the examination, the 
examiner indicated that the diagnosis was schizophrenic 
disorder, undifferentiated type with depressive features.  He 
indicated that the claims folder had been reviewed and he 
commented that there was no specific evidence in terms of a 
neuropsychiatric disorder during the period of military 
service or in the following presumptive period.  While this 
report is new, it is not found to be material as it does not 
show that the veteran's psychiatric disorder had its onset in 
service or that a psychosis was manifested to a compensable 
degree within one year after discharge.  In fact, it provides 
competent medical evidence to the contrary, essentially 
concluding that the veteran's psychiatric disorder developed 
sometime after the initial post-service year.

The October 1993 statement from the Hospital De Siquiatria is 
new because it was not previously considered and shows that 
the veteran was seen for the first visit in February 1971 and 
the last visit was in March 1975.  It was noted that he was 
seen every two months and that since the last visit his 
record had been inactive.  While new, this evidence is not 
material because it shows only that the veteran received 
treatment many years after discharge from service, a fact 
that was in evidence and considered by the Board in the 
November 1988 decision.  The April 1995 statement of the 
Mental Health Community Center is a duplicate of the October 
1993 statement and therefore not new.  

The October 1993 statement of the Family Health Center 
indicated that no record number for the veteran was able to 
be identified.  This statement does not contain any pertinent 
medical evidence and therefore is not new and material.

The April 1995 statement of Ramon Parrilla, M.D., indicates 
that Dr. Parrilla had seen the veteran since January 1988 for 
a total of 27 visits and the last appointment was in April 
1995.  It was noted that the veteran had received treatment 
from Dr. Baez from April 1975 through October 1987 and had 
been in treatment from 1970 to 1975 at the Community Mental 
Health Center.  Dr. Parrilla indicated that the veteran had a 
history of a traumatic adaptation to the military service.  
The diagnosis was chronic paranoid type schizophrenia.  This 
statement is new but not material because it shows only that 
the veteran received treatment many years after service and 
does not relate the current diagnosis of schizophrenia to the 
veteran's service. 

Private outpatient records dated from February 1970 to August 
1990 are new but not material because they pertain to 
treatment for unrelated disorders.

The May 1986 statement from Dr. Pomales, received in July 
1995, indicated that the veteran had been under his care 
since May 1984 for several conditions including anxiety 
syndrome.  This statement is new but not material.  It is 
cumulative of evidence considered by the Board in the 1988 
decision because it shows only treatment for a psychiatric 
disorder many years after service and does not include 
evidence relating the disorder to service.

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for entitlement to 
service connection for a psychiatric disorder.  The evidence 
submitted since the November 1988 Board decision is not new 
and material as it fails to demonstrate that a psychiatric 
disorder was incurred during active service or that a 
psychosis was manifested a compensable degree within one year 
following discharge or that that the current psychiatric 
disorder is related to the veteran's service.  In view of 
these findings, the veteran's petition to reopen his claim 
for service connection is denied and the claim is not 
reopened.

The Board notes that the RO in September 1999, determined 
that new and material evidence had been submitted and 
reopened the claim for service connection for an acquired 
psychiatric disorder.  Upon review of the case on the merits, 
the RO determined that the claim was not well grounded.  See 
Supplemental Statement of the Case issued on September 28th, 
1999.  However, the Court in Barnett v. Brown, 83 F 3rd 1380 
(Fed. Cir. 1996), concluded that:  "...the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in this 
regard is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Accordingly, the Board has reviewed the veteran's claim and 
as noted above determined that new and material evidence has 
not been submitted.  In reaching this conclusion, the Board 
finds no prejudice to the veteran as he has not altered his 
arguments for benefits based upon the RO's denial of the 
claim as being not well grounded.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder is denied and the claim is not 
reopened.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


